DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (JP 2004-89266A) in view of Julemont (US 2008/0223387) and Lange et al. (US 5,771,904).
Hattori discloses a hairbrush comprising a plurality of heating elements (3) protruding form a face of a body of the hairbrush the heating elements defining a hair treating area, wherein the plurality of heating elements are arranged in a pattern resulting in a plurality of undulating paths such that hair strands pass through the plurality of undulating paths during brushing of the hair strands (see Figure 2, page 7, lines 15-30), a plurality of spacers (30 or 31) project from the face of the body of the hairbrush relative to the at least some heating elements (see Figures 4 and 5; paragraph 33). Hattori does not disclose the spacers being self-adjustable spacers that are partially retracted and at least some of the self-adjusting spacers are engaged with the respective heating elements through a biasing member configured to allow spacers to axially displace between a normally biased projecting position and the retracted position; and some of the teeth having a cross section length, parallel to the face of the body of the hairbrush, along at least one of the plurality of undulating paths, that is larger than a cross-section width. 
Lange et al. teach teeth having a cross section length, parallel to the face of the body of the hairbrush, along at least one of the pluralities of undulating paths, that is larger than a cross-section width to ensure an improved contact of the hair with the hot base surface (see Figure 1; col. 1-2 lines 60-5). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cross section of Hattori be designed with the cross-section length, parallel to the face of the body of the hairbrush, along at least one of the pluralities of undulating paths, being larger than a cross-section width to ensure an improved contact of the hair with the hot base surface.
Evans teaches a hair device having elements (10) and spacers (16) wherein the spacers (16) having axial displacement relative to the at least some elements (10) between a projecting position and a retracted position, wherein at the retracted position the at least some spacers are partially retracted into respective heating element maintaining a space between a tip of the heating elements and the scalp, and wherein the spacers are self-adjusting to the contour of a users' scalp (see Figures 1-3).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the spacers of Hattori be displaced by a biasing member from a projecting position to a retracted position to have an axial displacement relative to the heating elements as taught by Evans to allow for self-adjusting teach to the user’s scalp. At least some of the self-adjusting spacers are engaged with the respective heating elements through a biasing member (18) configured to allow spacers to axially displace between a normally biased projecting position and the retracted position and wherein the biasing member is a spring (18) (see Figure 3; Evans col. 2, lines 50-55). The plurality of spacers are capable of being dispersed on at least a part of the face of the body of the hairbrush at a specified density (i.e. more than one) selected to assure maintaining the specified distance with respect to a resilience of the plurality of spacers. At least some of the plurality of heating elements are configured with a bore (both references have a bore) extending from their tip and adapted to receive therein the respective spacer and biasing member (see Figure 3). The bore (13) is configured with a coiled-spring (18) arresting portion and further wherein the self-adjustable spacer is articulated to the coiled-spring, whereby the self-adjustable spacer is axially displaceable within the bore between a normally projecting position and a retracted position, against the biasing effect of the coiled-spring (see Figures 1 and 3 of Evans). The self-adjustable spacer is articulated to the coiled-spring (18) by a spring engaging portion (17) extending through a top end of the coiled-spring, and an annular spring engaging groove arresting a top portion of the coiled spring, and in turn the coiled-spring is arrested within the bore of the heating element by a leg portion extending at a bottom portion of the coiled-spring and arrestable within the bore (see Figure 3). The heating elements (10) are arranged in a pattern resulting in a plurality of parallel undulating paths at least in one direction of hair strand entry (see Figure 6). The heating elements (10) are arranged in a pattern resulting in a plurality of parallel undulating paths at least in one direction of hair strand entry and wherein the heating elements (10) are disposed in a pattern offering a smooth path extending at an orientation other than the undulating paths at least in one direction of hair strand entry (see Figure 4). The heating elements (10) are arranged in a pattern such that along one axis the heating elements are equally spaced apart and along a perpendicular axis thereto, the heating elements are disposed with non-equal distance between the heating elements there along (see Figure 4 and 6). Each heating element is equally spaced from the adjacent heating element (see Figure 4). The self-adjustable spacers are flexible (see Figure 3 of Evans (move up and down)). The self-adjustable spacers are rigid (see Figure 3 of Evans). The self-adjustable spacers are formed from a non-conductive, heat insulating material (col. 2, lines 45-55).
	Regarding claim 23, Hattori further disclose a plurality of heat insulating elongate peripheral spacers (8) extending at least around a portion of the hair treating hair of the body of the hairbrush (see Figure 3). The peripheral spacers are rigid and extend from a rigid platform (see Figure 3). Regarding claim 26, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the platform be detachable, since it has been held that construction a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 169, USPQ 177, 179. Regarding claim 29, it would have been obvious to one having ordinary skill in the art before the effective fling date to having the specified distance between the heating element and the user’s scalp be less than 25% of a height of the heating elements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments filed 4/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
6/8/2022